Citation Nr: 0630941	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-08 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from October 1975 to 
January 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The RO in Cleveland, Ohio, 
currently has original jurisdiction over the veteran's VA 
claims folder.

Procedural history

The record reflects that service connection was initially 
denied for hepatitis in a June 1999 VA rating decision.  

In the May 2002 rating decision, the Philadelphia RO denied 
the veteran's claim of entitlement to service connection for 
hepatitis C on the merits, without considering whether new 
and material evidence had been received to reopen the claim.  
The veteran provided testimony at a videoconference hearing 
before a Veterans Law Judge (VLJ) in April 2004.  In an 
August 2004 decision the Board identified the issue on appeal 
as whether new and material evidence had been received to 
reopen the previously denied claim.  The Board determined 
that new and material evidence had been received and 
accordingly reopened the claim.  See 38 U.S.C.A. § 5108 (West 
2002).  The Board further determined that additional 
development was required to address the merits of the claim.  
Consequently, the Board remanded the case, in part, to obtain 
additional records and to accord the veteran a medical 
examination.

The VLJ who conducted the April 2004 hearing is no longer 
employed at the Board.  In accord with 38 C.F.R. § 20.707 
(2005), the veteran was asked whether he desired a new 
hearing, and he responded in the affirmative.  He 
subsequently provided testimony at a videoconference hearing 
before the undersigned VLJ in June 2006.

Transcripts of both the April 2004 and June 2006 
videoconference hearings are contained in the veteran's VA 
claims folder.

Issues not on appeal

During the course of this appeal, the RO also promulgated a 
rating decision in January 2004 which denied the veteran's 
claims of service connection for hypertension, residuals of 
syphilis, tuberculosis, arthritis, and gout.  To the Board's 
knowledge, the veteran has not submitted a notice of 
disagreement with respect to that decision.  Accordingly, 
those issues are not currently before the Board.  
See 38 C.F.R. §§ 20.200, 20.302 (2005).

The Board's August 2004 decision denied service connection 
for sleep apnea and denied an increased rating for nasal 
fracture residuals.  Nothing in the record indicates that the 
veteran appealed these denials to the United States Court of 
Appeals for Veterans Claims (the Court).  Thus, that decision 
is final, and those issues will be addressed no further 
herein.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2005).


FINDING OF FACT

The competent and probative evidence of record shows that the 
veteran currently has hepatitis C that is related to his 
military service.


CONCLUSION OF LAW

Service connection is warranted for hepatitis C.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he developed hepatitis C during his 
military service.  
He has identified various hepatitis risk factors in his 
statements and hearing testimony, to include intravenous (IV) 
drug use and sex with female prostitutes. 

After careful consideration of the record, and for the 
reasons stated below, the Board concludes that the veteran is 
entitled to a grant of service connection for hepatitis C.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

In this case the veteran was sent pre-adjudication notice in 
the form of letters dated in July 2001, October 2001, and 
April 2002, all of which were prior to the May 2002 rating 
decision that is the subject of this appeal.  He was also 
sent additional notification via letters dated in May 2003, 
August 2004, and September 2004.  For the reasons detailed 
below, the Board finds that, through these letters, the 
veteran has been amply informed of what is required of him 
and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The July 2001, October 2001, May 2003, 
and August 2004 letters all included the criteria for 
establishing service connection for a disability.  In 
addition, the April 2002 letter noted the risk factors for 
hepatitis C infections.  

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In this case, 
the July 2001, October 2001, May 2003, and August 2004 
letters all contained language to the effect that VA would 
obtain relevant records from VA or other Federal agency or 
department, and that they would request such records from 
private sources.  Moreover, the July 2001, October 2001, and 
May 2003 letters stated that VA would provide a medical 
examination or get a medical opinion if they decided it was 
necessary to make a decision on the veteran's claim.  The 
August and September 2004 letters informed the veteran that 
an examination was being scheduled in this case.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The July 2001, October 2001, April 
2002, May 2003, and August 2004 letters VCAA letters noted 
above contained language indicating the veteran should 
identify any relevant evidence he wanted VA to request on his 
behalf, and that he should submit any necessary release for 
VA to obtain such evidence.  Moreover, these letters informed 
the veteran that while VA would request private records, it 
was ultimately his responsibility to make sure VA received 
the evidence.  In addition, the April 2002 letter stated that 
the veteran should identify which hepatitis C risk factors 
were applicable to his case.

Finally, VA must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  In pertinent part, the May 2003 VCAA 
letter informed the veteran that he should "[s]end us any 
medical reports you have," and that he should "submit any 
evidence or records that you think may be helpful."  In 
addition, the August 2004 VCAA letter informed the veteran 
that "[i]f there is any other evidence or information that 
you think will support your claim, please let us know."  
This letter also informed the veteran that "[i]f you have 
any evidence in your possession that pertains to your claim, 
please send it to us."  Further, as noted in the preceding 
paragraph, the July 2001, October 2001, April 2002, May 2003, 
and August 2004 letters informed the veteran that while VA 
would request private records, it was ultimately his 
responsibility to make sure VA received the evidence.

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

The Board observes that elements (1) and (2) are not in 
dispute in this case.  Element (3) is in dispute, and was 
addressed by the VCAA letters noted above.  Although it does 
not appear that elements (4) or (5) were addressed by these 
letters, for the reasons stated below the Board concludes 
that service connection is warranted for the veteran's 
hepatitis C.  The Board is confident that in effectuating 
this grant, the RO will provide adequate notification to the 
veteran regarding disability ratings and effective dates.  
Consequently, there is no prejudice to the veteran by the 
Board proceeding with an adjudication of his claim on the 
merits.

The Board further notes that the veteran has actively 
participated in the processing of his claim, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

It is clear from a review of the file that any and all 
evidence pertinent to the appellate claim is already of 
record.  The evidence includes the veteran's service medical 
records, extensive post-service medical records, as well as 
statements and hearing testimony from the veteran.  He has 
not indicated the existence of any relevant evidence that has 
not been obtained or requested.  In addition, he was accorded 
a VA medical examination in conjunction with this case in 
September 2004.  

The Board observes that general due process considerations 
have been satisfied.  See 38 C.F.R. § 3.103 (2005).  The 
veteran has been afforded the opportunity to present evidence 
and argument in support of his appeal, to include at his 
April 2004 and June 2006 Board hearings.  

Accordingly, the Board will move on to a decision on the 
merits.


Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. §3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Willful misconduct

The Board notes that no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs.  
38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. § 
3.1(n), 3.301 (2005).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
A mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.  38 
C.F.R. § 3.1(n) (2005) (2005).

Residuals of venereal disease are not to be considered the 
result of willful misconduct.  See 38 U.S.C.A. § 105; 38 
C.F.R. § 3.301(c)(1) (2005).

Analysis

Initially, the Board notes that Hickson element (1) is 
satisfied, as the medical record reflects he has been 
diagnosed with hepatitis C.  A private medical statement 
dated in May 2001 noted that the veteran's liver function 
tests were high secondary to hepatitis C (and alcohol).  The 
September 2004 VA medical examination includes an impression 
of hepatitis C.

Regarding Hickson element (2), in-service disease or injury, 
service medical records dated in August 1981 indicate that he 
reported being exposed to hepatitis B through "a friend".   
A laboratory report from that same month indicated 
"hepatitis contact - weak."

There are also the veteran's reported risk factors for 
hepatitis while on active duty, IV drug use and unprotected 
sex with female prostitutes.  The Board notes that while 
service medical records from June and July 1982 indicate that 
the veteran was treated for improper use of cannabis, there 
is nothing in these records which confirms the use of IV 
drugs.  With respect to unprotected sex with prostitutes, as 
noted above service medical records in August 1981 reflect 
that he was exposed to hepatitis B through "a friend," 
although the records do not appear to detail the 
circumstances of this exposure.  More importantly, his 
account of unprotected sex is supported by the fact that 
service medical records from 1983 reflect treatment for 
syphilis.  

In view of the foregoing, the Board concludes that Hickson 
element (2) has been satisfied in this case.

Turning to Hickson element (3), the veteran underwent a VA 
medical examination in September 2004, in accord with the 
Board's remand directives, for the purpose of addressing the 
etiology of his hepatitis C.  The September 2004 VA examiner 
noted that the veteran's VA claims folder was reviewed.  
According to the examiner the following risk factors were 
present for hepatitis: exposure between 1979 and 1981 from 
the veteran's girlfriend, who was a heroin addict and shared 
a needle with the veteran; hepatitis B in 1981 and a 
diagnosis of syphilis in 1983 [although not stated by the 
examine, this was presumably indicative of unprotected sex 
with ladies of dubious virtue].  Following examination of the 
veteran, the VA examiner opined that the veteran's hepatitis 
C was more likely than not the hepatitis diagnosed in 1981.  
The examiner's reasoning was that  since diagnostic testing 
for hepatitis C was not commercially available until 1990, it 
was more likely than not that the type of hepatitis diagnosed 
in the service was hepatitis C.  

No contrary medical opinion is of record regarding the 
etiology of the veteran's hepatitis C.  

The record reflects the RO denied the veteran's claim on the 
basis that his hepatitis C was due solely to his own willful 
misconduct, specifically referring to his substance abuse in 
the May 2003 statement of the case.  The Board concurs that 
the veteran's account of IV in-service drug use undoubtedly 
constitutes willful misconduct.  However, the frequency, or 
even the occurrence of such episodes of IV drug use, is not 
objectively documented or corroborated.  As noted above, 
there is no indication in the service medical records of such 
use.  In fact, records from July 1982 reflect that he denied 
drug use other than alcohol and cannabis, and indicated he 
had not taken any drugs by needle.  

The Board is of course ware that if the veteran was engaging 
in IV drug use at that time, it is well within the realm of 
possibility that he would not admit to such in order to avoid 
repercussions.  Moreover, the veteran has very now 
forthrightly admitted to IV drug use, including under oath 
during his most recent hearing.  See the June 2006 hearing 
transcript, page 3-4.  The Board has no reason to doubt that 
the veteran used IV drugs in service.  It also has no reason 
to doubt that such use was minimal as he contends.   

The veteran has presented two possible modes of transmission 
of hepatitis C during service:  IV drug use, which he 
contends was only twice [hearing transcript, page 4] and 
unprotected sex with prostitutes, which he contends was much 
more frequent.  Indeed, the veteran admitted that his German 
girlfriend was a prostitute.  [Although whether having sex 
with a girlfriend who was a prostitute involves "patronizing 
a prostitute" is questionable.]  

In any event, the risk factor of unprotected sex does not 
appear to constitute willful misconduct under VA regulations.  
There is no statute or regulation specifically prohibiting 
payment of benefits for any disease or injury incurred as a 
result of promiscuous sexual activity during service.  It is 
debatable whether consorting with prostitutes constitutes an 
act "involving conscious wrongdoing or known prohibited 
action."  Although patronizing prostitutes is illegal in many 
jurisdictions, prostitution is legal or quasi-legal in 
certain parts of the world.  Whether patronizing a prostitute 
is or is not a "mere technical violation of police 
regulations or ordinances" varies from jurisdiction to 
jurisdiction even in the United States.  Indeed, prostitution 
is legal under certain circumstances in some counties in 
Nevada.

There is clear authority for a conclusion that unprotected 
sexual activity does not constitute willful misconduct under 
the law and VA regulations, which specifically provide that 
residuals of venereal disease are not to be considered 
"willful misconduct".  See 38 U.S.C.A. § 105; 38 C.F.R. § 
3.301(c)(1).  The Board observes that "venereal disease" is 
defined as one "transmitted only or chiefly by sexual 
intercourse with an infected individual."  See Webster's New 
World Dictionary, Third College Edition (1988) 1480.  The 
veteran has not contended that hepatitis C fits that 
definition.  The Board similarly does not believe that the 
definition of venereal disease applies to Hepatitis C, in 
that it may be transmitted in numerous ways other than sexual 
intercourse (including tattoos, intravenous drug use and 
needle sticks).  However, while it is true that hepatitis C 
may be acquired in ways other than sexual contact, it is also 
true that it may be acquired through sexual contact.  

It appears that there is clearly intent on the part of 
Congress and VA to remove from the definition of willful 
misconduct diseases which are the residuals of sexual 
contact.  It would thus appear to be contrary to the spirit, 
if not the letter, of the law to allow service connection for 
syphilis but deny service connection for hepatitis C when it 
has been demonstrated that the latter has been incurred as a 
result of sexual contact.  The Board therefore concludes that 
in this case the veteran's hepatitis C may be likened to 
venereal disease and therefore falls outside of the statutory 
misconduct prohibition.

The Board also observes that the opinion of the September 
2004 VA examiner linking the veteran's current hepatitis C to 
service is based upon the medical records indicating exposure 
to hepatitis B from "a friend" [possibly his prostitute 
girlfriend] in 1981.  As the service medical records do not 
document the circumstances of this exposure, there is no 
basis upon which to determine whether it involved activity 
that constituted willful misconduct.  However, it appears 
quite probable that this exposure occurred as a result of a 
sexual activity.

In view of the foregoing, it appears that the veteran engaged 
in hepatitis risk-related activities during active service, 
some of which constitute willful misconduct (IV drug use) and 
some which would not (unprotected sex with prostitutes).  
There is simply no way to quantify the amount of such usage.  
As noted above, it appears that there was moiré sex than 
drugs.  In any event, to attribute the veteran's current 
hepatitis C exclusively to IV drug use would be nothing more 
than speculation.  Based on the sketchy history, the Board 
concludes that it is a likely as not that the hepatitis C 
arose from the unprotected sex.  

In short, given the foregoing analysis regarding the 
hepatitis risk factors present in this case, and resolving 
all reasonable doubt in favor of the veteran, the Board 
concludes that he is entitled to a grant of service 
connection for hepatitis C.  See 38 C.F.R. § 3.102 (2005).



ORDER

Entitlement to service connection for hepatitis C is granted.  
The benefit sought on appeal is allowed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


